                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       VENDAVO, INC.,                                    Case No. 17-cv-06930-RS (KAW)
                                   8                    Plaintiff,
                                                                                             ORDER TERMINATING JOINT
                                   9              v.                                         DISCOVERY LETTER
                                  10       PRICE F(X) AG, et al.,                            Re: Dkt. No. 138
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13           On June 20, 2019, the parties filed a joint letter regarding Plaintiff Vendavo, Inc.’s Request

                                  14   for Production of Documents (“RFP”). (Discovery Letter, Dkt. No. 138.) In the letter, Defendants

                                  15   Price f(x) AG and Price f(x), Inc. dispute that the parties met and conferred as to RFP Nos. 10-12

                                  16   and 27. (Id. at 3-5.) Plaintiff primarily responds that the requests were particularly identified and

                                  17   raised in a letter prior to the meet and confer, and were “related” to issues that were discussed at

                                  18   the meet and confer. (See id. at 3.) Additionally, as to RFP No. 9, Plaintiff asserts that

                                  19   Defendants have provided no responsive documents, while Defendants respond that they have

                                  20   produced source code, revision history, and product demo, and will be producing design and

                                  21   development documents within the next two weeks. (Id.)

                                  22           The Court finds this dispute suitable for disposition without hearing pursuant to Civil

                                  23   Local Rule 7-1(b),1 and TERMINATES the discovery letter. The Court finds that the parties have

                                  24   not adequately met and conferred as to RFP Nos. 10-12 and 27. It is not sufficient to discuss a

                                  25   dispute by letter only. Prior to filing a discovery letter, the parties shall meet and confer on the

                                  26   specific requests in-person or telephonically, as required by the Court’s standing order. (See

                                  27
                                       1
                                  28    The discovery letter sets a hearing for August 1, 2019. (Discovery Letter at i.) In general,
                                       discovery matters are resolved without a hearing unless the Court deems one necessary.
                                   1   Westmore Standing Ord. ¶ 12.) As to RFP No. 9, Defendants state they have provided documents,

                                   2   and will be providing additional documents within the next two weeks. Defendants shall provide

                                   3   the design and development documents within two weeks of the date of this order; if there are any

                                   4   remaining disputes thereafter, the parties shall meet and confer prior to filing a discovery letter.

                                   5          IT IS SO ORDERED.

                                   6   Dated: July 9, 2019
                                                                                              __________________________________
                                   7                                                          KANDIS A. WESTMORE
                                   8                                                          United States Magistrate Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
